Case 19-00730-5-JNC        Doc 623 Filed 12/27/19 Entered 12/27/19 22:26:26               Page 1 of 6




                        UNITED STATES BANKRUPTCY COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                              GREENVILLE DIVISION

 IN RE:

 CAH ACQUISITION COMPANY #1, LLC d/b/a CASE NO: 19-00730-5-JNC
 WASHINGTON COUNTY HOSPITAL,           CHAPTER 7

        DEBTOR.

     SUPPLEMENTAL RESPONSE OF WASHINGTON COUNTY TO TRUSTEE’S
  MOTION FOR ORDER (A) APPROVING SALE FREE AND CLEAR OF ALL LIENS,
  CLAIMS, INTERESTS, AND ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION
   AND ASSIGNMENT OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED
               LEASES, AND (C) GRANTING RELATED RELIEF

        COMES NOW Washington County, a North Carolina body corporate and politic, by and

 through its counsel, and responds to the Motion filed by Thomas W. Waldrep, Jr., the duly

 appointed Chapter 11 Trustee (the “Trustee” or “Seller”) in the case of CAH Acquisition Company

 #1, LLC d/b/a Washington County Hospital (the “Debtor”) for an Order authorizing the private

 sale of all real property and associated personal property of the Debtor, subject to the fee simple

 determinable, interest of Washington County, but free and clear of all liens, claims, interests, and

 encumbrances, with the same to attach to the sale proceeds in their relative order of priority, but

 subject to objection, and (b) authorizing the assumption and assignment of certain executory

 contracts and unexpired leases, and (c) granting related relief (the “Sale Motion”). In support of

 its response Washington County states as follows:

        1.      Washington County filed a Response on November 15, 2019 (Docket 538) (the

 “Response”) to the Motion filed by the Trustee to establish bidding procedures for a sale of the

 Debtor’s assets (Docket 519). The position set forth in the Response is incorporated herein.
Case 19-00730-5-JNC             Doc 623 Filed 12/27/19 Entered 12/27/19 22:26:26           Page 2 of 6




            2.      The Court approved bidding procedures by Order dated November 27, 2019, but

 following a period for submission of other bids, no offers other than the initial bid of Affinity

 Health Partners, LLC (“Affinity”) were made.

            3.      By Ex Parte Motion filed December 12, 2019, the Trustee moved for a

 continuance of the hearing on approval of a sale to Affinity from December 17, 2019 to January

 2, 2019. An Order approving the continuance was entered on December 13, 2019.

            4.      At this time, Washington County has not received information from the Trustee to

 substantiate the ability of Affinity to purchase the Debtor’s assets and fund continued operations

 and improvements as set forth in an Asset Purchase Agreement that was discussed and

 negotiated prior to the hearing on the bidding procedures held on November 20, 2019.1

            5.      Objections to the proposed sale to Affinity have been filed by the North Carolina

 Department of Health and Human Services and Complete Business Solutions Group, Inc.

            6.      Until Affinity is able to confirm the funds to close the purchase of the Debtor’s

 assets, Washington County believes that a hearing to approve a sale to Affinity is premature.

            7.      Between Court approval of a sale and an actual closing various events in this case

 could affect the rights of parties, especially considering the cash flow issues that have arisen in

 the past two weeks.

            8.      Washington County is receptive to a hearing being set on short notice when the

 funding is obtained and all information relative to the sources of funding to purchase the

 Debtor’s assets is available to creditors and parties in interest.

            9.      Considering the cash flow problems experienced by the Debtor perhaps a deadline

 for the funding and terms of the sale should be set by the Court to encourage the Trustee and

 Affinity to either finalize the sale or determine other options.
 1
     The Asset Purchase Agreement in revised form has not been submitted to the Court.
Case 19-00730-5-JNC      Doc 623 Filed 12/27/19 Entered 12/27/19 22:26:26            Page 3 of 6




        WHEREFORE, Washington County hereby requests (1) a continuance of the hearing set

 on January 2, 2020 to approve sale of the Debtor’s assets to Affinity if Affinity does not have

 funding for the purchase by January 2 and (2) otherwise responds to the proposed sale as set

 forth in its Response dated November 15, 2019 as supplemented herein.

        This the 27th day of December, 2019.

                                     NELSON MULLINS RILEY & SCARBOROUGH LLP

                                     /s/ Terri L. Gardner
                                     Terri L. Gardner
                                     N.C. State Bar No. 9809
                                     4140 Parklake Avenue
                                     GlenLake One, Suite 200
                                     Raleigh, North Carolina 27612
                                     Telephone: (919) 329-3882
                                     Facsimile: (919) 329-3799
                                     Email: terri.gardner@nelsonmullins.com

                                     Counsel for Petitioning Creditors
Case 19-00730-5-JNC        Doc 623 Filed 12/27/19 Entered 12/27/19 22:26:26            Page 4 of 6




                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                               GREENVILLE DIVISION

 IN RE:

 CAH ACQUISITION COMPANY #1, LLC d/b/a CASE NO: 19-00730-5-JNC
 WASHINGTON COUNTY HOSPITAL,           CHAPTER 7

        DEBTOR.

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing SUPPLEMENTAL RESPONSE OF
 WASHINGTON COUNTY TO TRUSTEE’S MOTION FOR ORDER (A) APPROVING
 SALE FREE AND CLEAR OF ALL LIENS, CLAIMS,                                 INTERESTS, AND
 ENCUMBRANCES, (B) AUTHORIZING ASSUMPTION AND ASSIGNMENT OF
 CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES, AND (C)
 GRANTING RELATED RELIEF has been filed electronically in accordance with the Local
 Rules and was therefore served electronically on those entities that have properly registered for
 such electronic service and as set forth below:

 VIA EMAIL:
 Marjorie K. Lynch
 Bankruptcy Administrator
 434 Fayetteville Street, Suite
 640
 Raleigh, NC 27601

 Curtis S. Potter
 Washington County
 PO Box 1007
 Plymouth, NC 27962

 Thomas W. Waldrep, Jr.
 Jennifer Lyday
 James Lanik
 Waldrep LLP
 101 S. Stratford Road, Suite 210
 Winston Salem, NC 27104
Case 19-00730-5-JNC        Doc 623 Filed 12/27/19 Entered 12/27/19 22:26:26   Page 5 of 6




 Eric L. Johnson
 Spencer Fane LLP
 1000 Walnut, Suite 1400
 Kansas City, MO 64106

 This the 27th day of December, 2019.

                                        NELSON MULLINS RILEY
                                        & SCARBOROUGH LLP

                                        /s/ Terri L. Gardner
                                        Terri L. Gardner
                                        N.C. State Bar No. 9809
                                        4140 Parklake Avenue
                                        GlenLake One, Suite 200
                                        Raleigh, North Carolina 27612
                                        Telephone: (919) 329-3882
                                        Facsimile: (919) 329-3799
                                        Email:
                                        terri.gardner@nelsonmullins.com

                                        Counsel for Washington County
Case 19-00730-5-JNC   Doc 623 Filed 12/27/19 Entered 12/27/19 22:26:26   Page 6 of 6
